



Exhibit 10.1


AMENDMENT TO AMENDED AND RESTATED
EXECUTIVE SEVERANCE AGREEMENT


This Amendment to the Amended and Restated Executive Severance Agreement is
dated the 31st day of March, 2016 (this “Amendment”) between Town Sports
International Holdings, Inc. (“Holdings” and collectively with its subsidiaries
and affiliates being referred to as the “Company”) and Carolyn Spatafora (the
“Executive”).


WHEREAS, the Company and Executive entered into that certain Amended and
Restated Executive Agreement dated February 25, 2015 which Agreement amended and
restated a prior Executive Severance Agreement between Executive and Town Sports
International, LLC (“TSI LLC”), a subsidiary of Holdings dated May 12, 2014 (The
May 12, 2014 Agreement and the Amended and Restated Executive Severance
Agreement are collectively referred to as the “Severance Agreement”); and


WHEREAS, Holdings and TSI LLC desire to further amend the Severance Agreement in
order to induce the Executive to remain in the employ of the Company; and


WHEREAS, Holdings and TSI LLC desire to amend the Severance Agreement to provide
severance to Executive in the event she is Constructively Terminated or
terminated without cause as defined herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:


1.    Terms defined herein, unless stated otherwise, shall have the same meaning
set forth as in the Severance Agreement.


2.    Paragraph 2, Eligibility, subparagraph (a) is amended to reflect that
notwithstanding anything contained in the Severance Agreement to the contrary,
Executive shall be entitled to Severance stated herein if she is terminated
without cause or there is a Constructive Termination independent of whether such
terminations are in connection with a Change in Control.
3.    Paragraph 2, Eligibility, is amended to reflect the insertion of the
following subparagraph (a)(v):


(v)    Termination without Cause or a Constructive Termination. If Executive’s
employment with Company is terminated by the Company without Cause or by
Executive for Constructive Termination, Executive except as set forth below
shall have the right to receive Severance Payments as described in Section 3 of
the Severance Agreement. Notwithstanding the language of Sub-clause (ii) to the
contrary with respect to Bonus for the fiscal year in which the Termination Date
occurs same will be paid provided the Company is on Budget at the Termination
Date to meet the EBIDTA targets set forth in the Company’s Bonus Plan. The
provisions of this subparagraph (v) shall apply independent of and
notwithstanding whether there is a Change in Control as defined herein.


3.    Except as amended, the balance of the terms of the Severance Agreement
remain in full force and effect which the parties hereto ratify as of the date
hereof.


    





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this agreement, effective as of
the date and year first written above.




TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
 
 
 
 
By: /s/ Patrick Walsh
 
 
Name: Patrick Walsh
 
 
Title: Executive Chairman
 
 

TOWN SPORTS INTERNATIONAL, LLC
 
 
 
 
By: /s/ Patrick Walsh
 
 
Name: Patrick Walsh
 
 
Title: Executive Chairman
 
 
 
 
 
By: /s/ Carolyn Spatafora
 
 
Carolyn Spatafora
 
 








